Title: To George Washington from Brigadier General Anthony Wayne, 30 August 1779
From: Wayne, Anthony
To: Washington, George


        
          Dear Genl
          Fort Mont[gomer]y [N.Y.] 30th Augt 1779
        
        I believe every man has his Volarnarable part—& if ever a poor fellow was more sorely tro[u]bled to find it out than me, I sin[c]erely pity him.
        When you can have a Leisure Moment I wish you to ⟨peruse⟩ the Enclosed as Numbered—I believe the cause of Complaint is removed & harmony again taken place.
        I do not think it Originated in this Corps—at le[a]st I have some ground to apprehend the Contrary I am Concious of having Committed myself, at a Season when chance might have put it out of my power to render service which my Country has a right to claim.
        but hope your own feelings will ⟨illegible⟩ vail any little error which a Soldier tanacious of his Honor may be Impeled to Commit. Interim I am yours most Sincerely
        
          Anty Wayne
        
        
          I wish to receive the papers Again after you [have] taken Leisure to peruse them.
        
      